                  Case 5:19-cv-01032-MAK Document 26 Filed 08/12/20 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT .
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       MATTHEWS. BECKER                                  CIVIL ACTION

                            v.                           NO. 19-1032

       JOHN E. WETZEL

                                                   ORDER

             AND NOW, this 12th day of August 2020, upon extensive review of the amended Petition

     for writ of habeas corpus (ECF Doc. No. 4) which we returned to our docket earlier this summer

     (ECF Doc. No. 18), the Commonwealth's Response (ECF Doc. No. 12), the Petitioner's Reply

     (ECF Doc. No. 17), upon review of records, and for reasons in the accompanying Memorandum,

     it is ORDERED:

             1.      We DENY the amended Petition for writ of habeas corpus (ECF Doc. No. 4) with

     prejudice;

            2.       We DENY a certificate of appealability; 1 and,

            3.       The Clerk of Court shall close this case.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,484 (2000).
